194 F.3d 1186 (11th Cir. 1999)
UNITED STATES of America, Plaintiff-Appellee,v.Eddie Roosevelt HANDS,   Defendant-Appellant.
No. 97-6718.
UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
Oct. 27, 1999.

Dennis J. Kinizley, Mobile,   AL, Marcia G. Shein, Richard D. Biggs, Shein & Biggs, Atlanta, GA., for Defendant-Appellant.
Gina S. Vann, Assitant U.S.Attorney, Mobile, AL., for Plaintiff-Appellee.
Appeal from the United States District Court   for the Southern District of Alabama. (No. 97-00024-001). Alex T.   Howard, Jr., Judge.

ORDER

1
Motion of the Appellee to strike footnote 31 of the Court's opinion, dated August 18, 1999 [184 F.3d 1322], is GRANTED.